APPENDIX

Quick Service Guide 201i) (May I l, 2009) (placement oftabs and wafer seals) ................ ..1

Line Drawings From Plaintiffs Motion for Summary Judgment [Dkt 47] at 10-12 ............ ..2
Figure 3wSears Days Mailer
Figure ﬁlm—Baby Event Mailer
Figure S—Buick Holiday Event Mailer

 

Quick Service
Guide

 

 
   

 

’ may be more than 1“ 

 

Double Postcard

Tabs 1 (middle)
Folded Edge Top or Bottom
Sheets Single

Basis Weight 75 lb.

Folded Self-Mailer

Tabs 2 (start s 3 inch

from edges)
Foided Edge Top or Bottom
Sheets Single

Basis Weight 20 it).

Folded Self-Mailer

Tabs 1 (middle)
Folded Edge Bottom
Sheets Multlpte

Basis Weight 24 lb.

Folded Self-Mailer
Tabs 1 (middie)

Folded Edge Bottom
Sheets
Basis Weight

Single
28 lb.

 
 
    

Tabs

     

‘ope‘h edges)
Folded Edge Right
Sheets Single
Basis Weight 7‘5 tb.

Specifications for Automation-Compatibie Letter-Size Maiipieces

 

 

  

leading edge!

An 8-1/2 x 11 inch sheet of 20, 24. or 28 pound paper folded once
to 8-12 x 5-1/2 inches does not meet the minimum thickness of
0.009 inch for an automation-compatible letter.

 

 

Commercial Letters and Postcards
Using Tabs, Wafer Seals, and Glue Strips

 

  

Folded Selt~Malier
(invitation Fold)

Tab Address Label
Foids Top and Bottom
Sheets Multiple

Basis Weight 20 lb.

Folded Self-Mailer
(Continuous Giue Strip)

Open Edge Top

Foided Edge Bottom

Sheets Single

Basis Weight 20 lb.

Booklet

Tabs 2 (start s1 inch
from edges)

Spine Bottom

Sheets Multiple wr' Cover

Basis Weight 20 lb. (Cover)

Folded Booklet

Tabs 2 (start S 1 inch
from edges)

Spine Leﬁ

Folded Edge Bottom

Sheets Multiple wr' Cover

Basis Weight 20 lb. (Cover)
Folded Booklet

Tabs 2 (start 5 1 inch
from top edge)

Spine Bottom

Folded Edge Bottom

Sheets Multiple w} Cover

Basis Weight 20 lb. (Cover)

Booklet

Tabs 2 (start 5 1 inch
from top and
bottom edges)

Spine Right (open edge
left)

Folded Edge Right

Sheets Multiple w/ Cover

Basis Weight 20 lb. (Cover)

may be more than 1' but

must not intertere with
i<m~ FlM or postage
Km 1" max,

 

wen.“ .... -—»x“__/\ 

 

 

    
 

 

 

 

 

 

DMM ©USF‘S, Page 2. Effective May 11 , 2009

Supp. App. 00234

   


l
I
l
I
l
I
I
I
l
l
l
l
l
i
l
l
l

391213 BRUNEI.

3963 DNI'EWHJ.

FIGURE 3

 

FIGURE 5
GLUE ALLEGEDLY
' REQUIRED
GLUED HERE ALSO

' T GLUE ALLEG EDLY
GLUEO REQUIRED
HERE HERE ALSO

3903 SNIUV31

 

 

3903 SNIUVEI'I